Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, August 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        Intelligences du Gnl Washington.
                            
                        
                        Un Vaisseau qui vient d’arriver á philadelphie, est parti du Port–au–Prince, et a apporté des lettres à plusieurs particuliers de cette Ville, que le Cte de Guichon avec 23. Vaisseaux de ligne, et 10. fregates, étoit parti du Cap français, ayant Sous Son escorte 148. Vaisseaux marchands allant en Europe, il devoit les envoyer jusqu’à une certaine latitude et envoyer M. de La Motte Piquet avec 10. Vaisseaux de ligne et 4. fregates pour les  envoyer jusques en france.Le Cte de Guichon devoit aller, avec le reste de la flotte, tout droit à Rhode island, degager la flotte française aux ordres du chr de Ternay, ayant eu avis qu’elle y étoit bloquée. Ce même Vaisseau dans La traversée a rencontré la flotte dans la latitude 26d Nord, et longitude W. 67. ou 69d un Schooner qui vient d’arriver à Christiana, dans la Delaware, des Indes occidentales, étoit parti avec la flotte française du Cte de Guichon, et avoit quitté l’Escadre cinq jours avant de doubler les Caps de la Delaware, le Cte allant plus vers le Nord, on supposoit qu’il alloit directement à New–port.Un Vaisseau arrivé à Baltimore, confirme les intelligences dessus et qu’une partie de la flotte française, etoit certainement destinée pour ce continent.Une maladie qui S’est mise, dans les troupes Espagnoles, a empêché l’attaque qu’on s’étoit proposé Sur l’Est de la Jamaique.
                        
                            
                        
                    